EXHIBIT 10.4


LAREDO PETROLEUM, INC.
OMNIBUS EQUITY INCENTIVE PLAN
Performance Share Unit Award Agreement


This Performance Share Unit Award Agreement (“Agreement”) is made as of (the
“Grant Date”) by and between Laredo Petroleum, Inc. (the “Company”) and (the
“Participant”).
W I T N E S S E T H :
WHEREAS, the Participant is currently an employee of the Company or its
Subsidiary, and the Company desires to have the Participant remain in such
capacity and to afford the Participant the opportunity to participate in the
potential increase in value of the Company over the Performance Period (as
defined below).
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
1.    Grant of Performance Share Units. Subject to the restrictions, terms and
conditions set forth herein and in the Company’s Omnibus Equity Incentive Plan
(the “Plan”), the Company hereby grants to the Participant performance share
units (the “Performance Share Units”, or the “Award”). The provisions of the
Plan are incorporated herein by reference, and all capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
In the event of any inconsistency between the provisions of the Plan and this
Agreement, the provisions of this Agreement shall govern and control.
The Performance Share Units will be payable, if at all, either in cash, in
Common Stock or a combination of cash and Common Stock, such type of payment to
be determined in the sole discretion of the Administrator, based upon the
achievement by the Company of the Performance Goals as described on Exhibit A,
over a period commencing January 1, 2019 and ending on the earlier of (x)
December 31, 2021 and (y) the date of the Participant’s termination of
employment with the Company or any of its Subsidiaries (the “Performance
Period”). For purposes of this Agreement, the “Maturity Date” shall mean (i)
December 31, 2021 if the Participant remains employed with the Company or any of
its Subsidiaries on such date or, if earlier, (ii) the date of the Participant’s
termination of employment as set forth in Section 4(b) of this Agreement.
Subject to Section 4 below, the Performance Share Units shall vest on February
28, 2022 (the “Vest Date”); provided, however that if the Maturity Date is on or
prior to December 31, 2021, then such Maturity Date shall be considered the Vest
Date.
The specific Performance Goals described on Exhibit A were established by the
Administrator. Subject to the other terms and conditions of this Agreement and
the Plan, payment of the Performance Share Units will only be made if the
Administrator certifies, following the close of the Performance Period, that the
pre-established threshold Performance Goals have been satisfied or exceeded in
whole or in part on the Maturity Date and that the Participant is still


1

--------------------------------------------------------------------------------






employed by the Company or any of its Subsidiaries on the Vest Date, and then
only to the extent of the level of performance so certified as having been
achieved.
2.    Form and Time of Payment. The Award earned by reason of the
Administrator’s certification as described above will be payable to the
Participant (or the Participant’s beneficiary, or personal administrator in the
case of your death or Disability) in (x) cash, (y) Common Stock or (z) a
combination of cash and Common Stock, in all cases, at the Administrator’s sole
discretion, during the first calendar year that commences immediately following
the Maturity Date and at any time after the Vest Date; provided, that, in all
cases, such payment shall occur on or before March 15 of such subsequent
calendar year (the “Payment Date”). The number of shares of Common Stock to be
delivered, if applicable, on the Payment Date will be determined by multiplying
the number of Performance Share Units set forth in paragraph 1 by the
Performance Multiple (as defined below) and, as applicable, rounded to the
nearest whole number (such resulting number, the “Award Amount”). If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal the aggregate Fair Market Value of the Award Amount on
the Vest Date (or the most recent closing stock price if the Vest Date occurs on
a day when public markets are closed) less any portion of the Award Amount paid
in Common Stock.
3.    Transferability. This Award shall not be transferable otherwise than by
will or the laws of descent and distribution. Any attempt by the Participant (or
in the case of the Participant’s death or Disability, the Participant’s
beneficiary or personal administrator) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.
4.    Forfeiture Provisions. The following forfeiture provisions shall apply to
the Performance Share Units:
(a)    If the Participant’s employment with the Company or any if its
Subsidiaries is terminated prior to the Vest Date for any reason other than by
reason of the Participant’s death or Disability as provided under Section 4(b)
below, then the Award shall be forfeited by the Participant and cancelled for no
consideration.
(b)    If the Participant’s employment with the Company or any of its
Subsidiaries is terminated (i) by reason of the Participant’s death or (ii)
because the Participant is determined by the Board or the Administrator to be
subject to a Disability, then the Participant shall be eligible to receive a
pro-rated Award, based on the number of calendar days that Participant was
employed with the Company or any of its Subsidiaries during the period
commencing on January 1, 2019 and ending on December 31, 2021 and as determined
by the Administrator in its sole discretion. Any amount payable pursuant to this
paragraph 4 shall be paid in accordance with Sections 1 and 2 of this Agreement.
5.    Withholding. The Company shall be obligated to withhold amounts sufficient
to satisfy any tax withholding or similar withholding obligations to which the
Company or its


2

--------------------------------------------------------------------------------





Subsidiaries may be subject by reason of payment under this Award. The
Participant expressly acknowledges and agrees that the Participant’s rights
hereunder are subject to this obligation of the Company regarding any applicable
taxes required to be withheld in connection with the Award, in a form and manner
satisfactory to the Company.
6.    No Right to Continued Employment. This Agreement does not confer upon the
Participant any right to continuance of employment by the Company or any of its
Subsidiaries, nor shall it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Participant’s employment at any time.
7.    Terms of Issuance. The Participant acknowledges being subject to all
terms, conditions and policies contained in the Company’s Employee Manual, as
the same may be amended or modified from time-to-time at the sole discretion of
the Company.
8.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated in a
notice mailed or delivered to the other party as provided herein; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its Tulsa, Oklahoma, office and all notices or communications by
the Company to the Participant may be given to the Participant personally or
mailed to the Participant’s home address as reflected on the books of the
Company.
9.    Administration. This Agreement and the issuance of Common Stock or payment
of cash contemplated hereunder shall be administered by Board or a committee of
one or more members of the Board appointed by the Board to administer this
Agreement and such issuance (the “Administrator”). Subject to applicable law,
the Administrator shall have the sole and plenary authority to: (i) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on the Award and/or modify the Maturity Date; and (iv)
make any other determination and take any other action that the Administrator
deems necessary or desirable for the administration of this Agreement. The
Administrator may delegate to one or more officers of the Company the authority
to act on behalf of the Administrator with respect to any matter, right,
obligation, or election that is the responsibility of or that is allocated to
the Administrator herein, and that may be so delegated as a matter of law. For
the avoidance of doubt, in the event of a Change of Control the provisions of
the Plan shall apply, including, without limitation, the authority and
discretion granted to the Administrator with regard to the vesting of
Performance Share Units, payment amount and payment timing.
10.    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. EACH


3

--------------------------------------------------------------------------------





OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
11.    Miscellaneous.
(a)    Amendment and Waiver. Subject to Section 13(b) of the Plan, the
Administrator may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award granted hereunder or
this Agreement; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of the Participant with respect to the Award
granted hereunder shall not to that extent be effective without the consent of
the Participant.
(b)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(c)    Entire Agreement and Effectiveness. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
(d)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
(e)    Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
(f)    Gender and Plurals. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
(g)    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by and against the Participant, the Company and
their respective successors, allowable assigns, heirs, representatives and
estates, as the case may be.
(h)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.


4

--------------------------------------------------------------------------------





(i)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(j)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. EACH PARTY, BY EXECUTING
THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY CLAIMS TO
RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE PREVAILING
PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER, RELATING TO
OR IN CONNECTION WITH THIS AGREEMENT.
(k)    Delivery of Laredo Petroleum, Inc. Prospectus dated May 25, 2019.
Participant acknowledges that Participant has been provided a copy of the
Company’s prospectus related to the Company’s Omnibus Equity Incentive Plan
through such prospectus’ availability on the Company’s shared network drive, at
S:\Omnibus Equity Incentive Plan Prospectus. A copy will also be provided to
Participant, upon Participant’s written request to the Company.
12.    Section 409A. Not withstanding any of the foregoing, it is intended that
this Agreement comply with, or be exempt from, the provisions of Section 409A of
the Code and that this Award not result in unfavorable tax consequences to the
Participant under Section 409A of the Code. This Agreement will be administered
and interpreted in a manner consistent with such intent. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated employment with
Company or any of its Subsidiaries for purposes of this Agreement and no
payments shall be due to him or her under this Agreement which are payable upon
his or her termination of employment until he or she would be considered to have
incurred a “separation from service” from the Company or any of its Subsidiaries
within the meaning of Section 409A of the Code. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, amounts that would otherwise be payable and benefits that would otherwise
be provided to a “specified employee” pursuant to this Agreement during the
six-month period immediately following the Participant’s termination of
employment shall instead be paid within 30 days following the first business day
after the date that is six months following the Participant’s termination of
employment with the Company or any of its Subsidiaries (or upon the
Participant’s death, if earlier). In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided to the Participant pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Notwithstanding any of the foregoing to the
contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Section 409A of the Code, and none
of the foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of
Section 409A of the Code.
13.    Clawback. The Participant acknowledges and agrees that payments made
under this Agreement are subject to clawback if such payments are made (i) on
account of fraud or


5

--------------------------------------------------------------------------------





misconduct by the Participant, (ii) following an accounting restatement under
certain circumstances (as referenced in the Company’s Omnibus Equity Incentive
Plan) or (iii) as may be required by any other policy of the Company which may
now exist or hereafter be adopted regarding repayment of incentive-based
compensation, as may be in effect from time to time.






6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


COMPANY:
LAREDO PETROLEUM, INC.




    
/s/ Randy A. Foutch
Chairman & CEO




PARTICIPANT:


____________________                                                    Printed
Name:






7

--------------------------------------------------------------------------------





Exhibit A
Performance Goals
The Performance Goals established by the Administrator are based on three
criteria (i) relative three-year total shareholder return comparing the
Company’s shareholder return to the shareholder return of the peer group
identified below (“RTSR Performance Percentage”), (ii) absolute three-year total
shareholder return (“ATSR Appreciation”) and (iii) three-year return on average
capital employed (“ROACE Percentage”). The RTSR Performance Percentage, ATSR
Appreciation and ROACE Percentage will be used to identify the RTSR Factor, the
ATSR Factor and ROACE Factor, respectively, as stated below. The RTSR Factor,
the ATSR Factor and the ROACE Factor shall be used to compute the Performance
Multiple. The Performance Multiple shall be used to determine the final number
of shares of Common Stock and/or amount of cash, as applicable, delivered with
respect to each Performance Share Unit settled at the Maturity Date (with all
partial shares of Common Stock rounded, as appropriate).
In computing the Performance Multiple, each of the RTSR Factor, the ATSR Factor
and the ROACE Factor shall be weighted as follows:
RTSR Factor - 25%
ATSR Factor - 25%
ROACE Factor - 50%
such that the Performance Multiple is calculated as follows:
Performance Multiple = (.25) RTSR Factor + (.25) ATSR Factor + (.5) ROACE Factor
By way of example, if the RTSR Factor is 100%, the ATSR Factor is 65% and the
ROACE Factor is 0%, then the Performance Multiple would be .25(1.0) + .25(.65) +
.5(0) = 0.4125. With a Performance Multiple of 0.4125, each Performance Share
Unit would be settled for 0.4125 shares such that a holder of 600 Performance
Share Units would receive 248 shares of Common Stock, or, if applicable, the
equivalent cash payment based on the Fair Market Value of the Common Stock.
Notwithstanding anything in this Exhibit A to the contrary, if in the
Administrator’s discretion there is a need to adjust the Performance Multiple to
more accurately reflect the Company’s performance than is calculated by using
the criteria included on this Exhibit A due to the occurrence of extraordinary,
nonrecurring and/or significant corporate events, then the Administrator may
make any such adjustments to the Performance Multiple as it deems advisable.


8

--------------------------------------------------------------------------------





RTSR Factor is calculated on the basis of the following formula:
RTSR Performance Percentage =
End Average Stock Price plus Dividends* — Start Average Stock Price
Start Average Stock Price


with the Start Average Stock Price being the average closing stock price for the
30 trading days immediately preceding the Grant Date and the End Average Stock
Price being the average closing stock price for the 30 trading days immediately
preceding the Maturity Date, as reported on the stock exchange on which such
shares are listed.


RTSR Factor shall be calculated on the following basis:


RTSR Performance Percentage Thresholds
RTSR Factor
Below 30th Percentile
0%
30th Percentile
50%
60th Percentile
100%
90th Percentile
200%



The Committee will interpolate all points between the RTSR Performance
Percentage Thresholds and adjust the RTSR Factor accordingly.


a2019rtsr.jpg [a2019rtsr.jpg]


9

--------------------------------------------------------------------------------





The Peer Group consists of the following companies:**


Callon Petroleum Company
Carrizo Oil & Gas, Inc.
Centennial Resource Development
Eclipse Resources Corp
Extraction Oil & Gas
Jagged Peak Energy
Matador Resources Company
Oasis Petroleum
Parsley Energy, Inc.
PDC Energy, Inc.
QEP Resources, Inc.
Range Resources Corp
SM Energy Company
SRC Energy Inc.
Whiting Petroleum Corp
WPX Energy, Inc.
 
 




--------------------------------------------------------------------------------

* Dividends shall be assumed to be reinvested, as applicable
** the Board, Committee or Administrator may, in its good faith, substitute or
set a specific applicable price in the event of a liquidation, bankruptcy,
dissolution, merger, acquisition or similar event affecting any peer company in
accordance with then current policy.


10

--------------------------------------------------------------------------------





ATSR Factor is calculated on the basis of the following formula:


End Average Stock Price plus Dividends* — Start Average Stock Price
ATSR Appreciation =              Start Average Stock Price


with the Start Average Stock Price being the average closing stock price for the
30 trading days immediately preceding the Grant Date and the End Average Stock
Price being the average closing stock price for the 30 trading days immediately
preceding the Maturity Date, as reported on the stock exchange on which such
shares are listed.


ATSR Factor shall be calculated on the following basis:


ATSR Appreciation Thresholds
ATSR Factor
Below 10%
0%
10%
25%
35%
100%
60% and above
200%



The Committee will interpolate all points between the Share Appreciation
Thresholds and adjust the ATSR Factor accordingly.

--------------------------------------------------------------------------------

* Dividends shall be assumed to be reinvested, as applicable




a2019atsra01.jpg [a2019atsra01.jpg]


11

--------------------------------------------------------------------------------





ROACE Factor is calculated on the basis of the following formula:


ROACE Percentage = Average EBITDA divided by Average Company Capital


Average EBITDA = Total Adjusted EBITDA* from January 1, 2019 through December
31, 2021** divided by 3***


Average Company Capital = The total market value of outstanding capital stock
plus the value of the net debt at December 31, 2018 plus the Time-Weighted
Average Adjustments


Time-Weighted Average Adjustments = For the period between January 1, 2019 and
December 31, 2021**, the total value received by the Company for any equity
issuances plus the total value of additional debt borrowings minus the total
value of any debt reductions minus the total value of any equity repurchases;
with each such addition or subtraction individually being multiplied by its
respective Weighting Factor


Weighting Factor = for each individual transaction, a fraction, the numerator of
which is the number of fiscal quarters remaining until the Maturity Date from
the quarter in which such transaction occurs and the denominator of which is
12****








12

--------------------------------------------------------------------------------





ROACE Factor shall be calculated on the following basis:


ROACE Percentage Thresholds
ROACE Factor
10% and below
0%
20%
100%
30% and above
200%



The Committee will interpolate all points between the ROACE Percentage
Thresholds and adjust the ROACE Factor accordingly.



--------------------------------------------------------------------------------

* Total Adjusted EBITDA shall be defined as in the Company’s 2018 Annual Report
on Form 10-K filed on February 14, 2019
** Unless the Maturity Date is prior to December 31, 2021, in which case the
Maturity Date shall be used instead of December 31, 2021
*** Unless the Maturity Date is prior to December 31, 2021, in which case
instead of 3, the calculation shall use the number that represents the number of
years (rounded to the nearest 1/12th) between December 31, 2018 and the Maturity
Date
**** Unless the Maturity Date is prior to December 31, 2021, in which case
instead of 12, the calculation shall use the number that represents the number
of fiscal quarters between December 31, 2018 and the Maturity Date


a2019roac.jpg [a2019roac.jpg]




13